NUECES COUNTY COURTHOUSE
CHIEF JUSTICE
                                                                            901 LEOPARD, 10TH FLOOR
  ROGELIO VALDEZ
                                                                            CORPUS CHRISTI, TEXAS 78401
                                                                            361-888-0416 (TEL)
JUSTICES
                                                                            361-888-0794 (FAX)
  NELDA V. RODRIGUEZ
  DORI CONTRERAS GARZA
                                                                            HIDALGO COUNTY
  GINA M. BENAVIDES
                                                                            ADMINISTRATION BLDG.
  GREGORY T. PERKES
  NORA L. LONGORIA                  Court of Appeals                        100 E. CANO, 5TH FLOOR
                                                                            EDINBURG, TEXAS 78539
                                                                            956-318-2405 (TEL)
CLERK
  DORIAN E. RAMIREZ              Thirteenth District of Texas               956-318-2403 (FAX)

                                                                            www.txcourts.gov/13thcoa

                                             May 19, 2015

      Hon. Carlos Garcia                            Hon. Ricardo P. Rodriguez
      Garcia & Garcia                               Hidalgo County District Attorney
      Attorneys at Law, P.L.L.C.                    100 N. Closner
      PO Box 4545                                   Edinburg, TX 78539
      McAllen, TX 78502-4545                        * DELIVERED VIA E-MAIL *
      * DELIVERED VIA E-MAIL *

      Hon. Michael W. Morris
      Assistant Criminal District Attorney
      100 N. Closner
      Edinburg, TX 78539
      * DELIVERED VIA E-MAIL *

      Re:       Cause No. 13-14-00441-CR
      Tr.Ct.No. CR-1836-00-D(1)
      Style:    Rene Francisco Aguilera v. The State of Texas


             Appellant’s motion for leave to file corrected reply brief in the above cause was
      this day GRANTED by this Court. The brief has been ordered filed as of May 15, 2015,
      the date of receipt.

                                                Very truly yours,


                                                Dorian E. Ramirez, Clerk

      DER:ch